Case 6:18-cr-06034-DGL-MWP Document 40 Filed 12/17/18 Page 1of5

IN THE UNITED STATES DISTRICT COURT y
FOR THE WESTERN DISTRICT OF NEW YORK f

Spy
CLC
UNITED STATES OF AMERICA SSS LOEWEN

Case No. 6:18-CR-06034-001

VS.

THOMAS TRAFICANTE
Defendant.

eZ NY ONY ONS ONY ONY

 

MOTION REQUESTING RETURN OF PERSONAL PROPERTY

If it pleases the Court, NOW COMES, THOMAS TRAFICANTE,
Defendant, pro se, sui juris, in propio, and muto, persona, and
in the greater interest, and pursuit, of justice, who
respectfully requests, moves, and prays, that this AUGUST Court
hold him to less stringent standards than those attributed to a
more well-seasoned attorney. See, Haines v. Kerner, 404 US 519-

21 (1972).

Upon Defendant's arrest, in the above-captioned,

instant case, and matter, at hand, the following list of personal

property items were seized, and confiscated:

Apple MacBook Pro

American Flag Laptop Case

Two (2) Apple iPhones; One (1) Black; One (1) White.
Two (2) Apple iPhone Cases

WH N BF

 
Case 6:18-cr-06034-DGL-MWP Document 40 Filed 12/17/18 Page 2 of 5

5 Blackberry Cellphone

6. X-Box 360

7. Computer Tower (Grey)

8 Wireless Receiver (XDS)

9. Three (3) Portable Hard Drives: Two (2) Black; One (1)
Silver.

JURISDICTION AND VENUE

Defendant respectfully moves, pursuant to the Federal
Rules of Criminal, and Civil, Procedure, as well as the claims,

and arguments, herein.

Defendant respectfully reminds this Court that he is
INDEED, a pro se litigant, and layman at law, and that, as a
constitutionally recognized pro se litigant, Defendant
respectfully wishes to re-affirm his belief and commitment, to
this Court, to pursue the instant MOTION, and litigation, and
that he is immensely grateful for this Court's patience, while he
exercises said constitutionally recognized right to do so, under

the Law.

Defendant alleges, asserts, believes, and contends,

that, SPECIFICALLY, the instant MOTION "...falls under the

"

umbrella..." of the claims, and arguments, therein.

Defendant is, now, exercising said constitutionally

recognized Sixth Amendment right to file said MOTION, with this

 
Case 6:18-cr-06034-DGL-MWP Document 40 Filed 12/17/18 Page 3 of 5

Court, who, he believes, and contends, maintains proper

jurisdictional authority, and venue.

The primordial, and jurisdictional, claims, and
arguments, as are presented in the within, remain such that
remedial litigation occurs in District Court that originally

sentenced him.

Defendant respectfully submits said MOTION in support

of said claims, and arguments, therein, and avers to the

following STATEMENTS OF FACT.

STATEMENTS OF FACT

What Defendant is respectfully requesting from this
Court is that the above referenced list of personal property
items BE RETURNED, FORTHWITH, to Defendant, as NONE OF THESE
ITEMS were deemed to contain any evidentiary material pertinent

to said instant case, and matter, at hand.

Defendant respectfully directs this Court's attention
to the fact that HE IS WILLING TO FORFEIT any other personal
property that was seized, and confiscated, at his arrest; ASIDE
and APART from the said above-referenced list of personal

property items.

 
Case 6:18-cr-06034-DGL-MWP Document 40 Filed 12/17/18 Page 4 of 5

CONCLUSION AND RELIEF SOUGHT

 

WHEREFORE, and in the greater interest, and pursuit, of justice,
Defendant respectfully requests, moves, and prays, that this
AUGUST Court ISSUE an ORDER GRANTING Defendant's instant MOTION,
that the above-referenced list of personal property items BE
RETURNED, FORTHWITH, to Defendant, as is described in the above-

captioned case, matter, and instant MOTION, at hand.

In closing, Defendant, also, respectfully prays that
this Court follow the issues, facts, and information, provided in
the instant MOTION, to its most logical conclusion(s), and GRANT
him said instant MOTION, IN ITS ENTIRETY, as well as any further
RELIEF, AND SATISFACTION, that this Court may deem necessary,

appropriate, and proper.

Respectfully submitted on this 10th day of December,

  
   

2018. gf

/ a Os
Thomas Traficante
Register No. 90578-053
FCI Fort Dix

PO Box 2000

Joint Base MDL, NJ 08640

 
Case 6:18-cr-06034-DGL-MWP Document 40 Filed 12/17/18 Page 5of5

CERTIFICATE OF SERVICE

I, THOMAS TRAFICANTE, Defendant, HEREBY CERTIFY, upon
penalty of perjury that, on this 10th day of December, 2018, I
mailed a true, and accurate, copy of the within instant MOTION

REQUESTING RETURN OF PERSONAL PROPERTY, via the US Post Office,

first class mail, postage pre-paid, to the following party:

Melissa Marangola, AUSA
US Attorney's Office
100 State Street
Rochester, NY 14614

   

 

 

 
 

Thomas Trafaicante
Register“No. 90578-053
FCI Fort Dix

PO Box 2000

Joint Base MDL, NJ 08640

 
